DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the After Final amendment filed 12/22/2021.  As directed by the amendment, claims 1, 3, 4, 13 and 14 have been amended. Claims 1 and 3-14 are pending in the instant application.
Applicant has amended claims 1 and 14 to address a minor informality; the objections to the claims are withdrawn.
	Applicant has amended claim 13 to refer to the relevant claim elements of claim 1; the rejection of claim 13 under 35 USC 112(b)/second paragraph is withdrawn.
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Brean on 1/5/2022.


Claim 1, line 3, deleted the errant space before the semi-colon
Claim 1, line 10, deleted “upper”
Claim 1, line 12, deleted “upper annular portion of the”
Claim 1, line 13, deleted “upper”
Claim 14, after ‘over the outer housing’, inserted ---, wherein the annular portion and the set of spokes define a substantially co-planar upper surface of the top cover—
Claim 3, lines 2 and 3, deleted both instances of “upper”
Claim 4, line 2, deleted “upper”

Reasons for Allowance

Claims 1 and 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the upper surfaces of the annular portion and spokes of Gallem are on different planes, see e.g. modified Fig. 4 on page 7 of the Office Action mailed 6/7/2021; they do not (together) define a substantially co-planar upper surface of the top cover, see e.g. Figs. 7 and 13 of the instant specification, and there is no motivation to modify Gallem to arrive at the claimed configuration. Accordingly, claim 1 is considered to patentably define over the prior art by reciting the features discussed above in combination with all the other features recited by the claim. Claims 3-13 depend from claim 1 and are considered patentable by virtue of their dependence from claim 1. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785